id office uilc cca_2010100710533013 ------------------ number release date from ------------------------ sent tuesday date am to -------------------- cc ----------------------------------------------- subject re algerian exceptional profits tax --------- it appears that the base of the algerian exceptional profits tax is gross_income as such it cannot be an income_tax under sec_901 since taxpayer is paying an income_tax and this non-income tax is in addition to and not in lieu of an income_tax our position is that it cannot qualify under sec_903 as an in lieu of tax some taxpayers have argued that an income_tax and a non-income tax in combination can qualify as an alternative_tax regime in lieu of the income_tax imposed on other business sectors although the regulation example b example allows multiple levies to be combined we interpret this example to allow only non-income taxes to be combined we do not accept this argument that taxpayers can combine an income_tax and a non-income tax here taxpayer argument’s to combine the levies is weakened by the fact that this gross_basis_tax was introduced at a later time after the income_tax had been in effect for some time plus the income_tax they pay is the generally applicable income_tax if the only difference in the generally applicable tax others pay and the tax the dual_capacity_taxpayer pays is the applicable_rate it's not a separate_levy under the regulations i know this is brief let me know if you need more
